953 F.2d 1384
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Abdul AL-BARI, Plaintiff-Appellant,v.Jerry DUNCAN, Defendant-Appellee.
No. 91-5694.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1992.

Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Abdul Al-Bari, a Tennessee state prisoner, appeals pro se from the district court order denying his motion for a new trial following a jury verdict in favor of the defendant in this civil rights action filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Al-Bari sued a dentist employed at the Brushy Mountain state prison, alleging that the dentist had ignored Al-Bari's serious dental needs in violation of the Eighth Amendment.   A jury trial was held, and resulted in judgment for the defendant.   The district court denied Al-Bari's motion for a new trial.


3
On appeal, Al-Bari raises two arguments.   He claims that the trial court erred in not making a letter which he read into the record an exhibit, and that the trial judge erred in instructing the jury on the Fourteenth Amendment, which he argues was inapplicable to his case.   Any error concerning the first issue is harmless, because Al-Bari read the contents of the letter to the jury.   See Fed.R.Civ.P. 61.   Concerning the jury instructions, the district court correctly instructed the jury that the Fourteenth Amendment provided the basis for applying the Eighth Amendment to the states.   Accordingly, we find the arguments raised by the appellant to be meritless.   The district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.